HARALSON, J.
This is an action of trespass for damages for the wrongful taking of goods and chattels alleged to be the property of the plaintiff below, John Harmon,— the appellee here, — against appellants, the defendants in the lower court.
The defendants filed four pleas, “in short, by consent,” as was stated in the caption to the pleas: 1st. The general issue, 2nd. Justification under legal process ; 3rd and 4th, special pleas drawn out at length.
The plaintiff took issue on the first plea, and demurred to the 2nd and 3rd, assigning separate grounds of demurrer to each, which were sustained. So far as is shown, the court made no ruling to the demurrer to the 4th plea. The error assigned is for “the rendition of judgment on the demurrer in favor of appellee.” It is made sufficiently to appear, that the only amount involved in this litigation is the costs of the suit. After the commencement of the action, and before issue joined, trial and judgment, the plaintiff was paid a sum of nioney, which it appears he took in satisfaction of his damages.
After a recital of the judgment of the court, sustaining the demurrers to said 2nd and 3rd pleas, the judgment en-*351try continues: “And thereupon, the said case by consent of both parties was submitted to the decision of the court, on an agreed statement of facts, which is filed and made a part of the record; and after argument by each of the parties,it is considered and adjudged, that the plaintiff is entitled to recover of the defendants, and it is ordered and adjudged, that plaintiff recover the costs in this case, for which let execution issue against defendants.”
As the agreed statement of facts on which the case was tried, is not set out in the record, we áre to presume it contained every thing necessary to sustain the judgment which the court rendered, and it becomes unnecessary, therefore, to consider the questions raised on the ruling of the court on the pleadings.—3 Brick. Dig. p. 406, §§ 40, 43.
Affirmed.